DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

2.        Applicant’s election of the Invention 1 [claims 14-18] made with traverse in the reply of 03/01/2021, has been acknowledged. Ap0plicant, while having added a new limitation at the time of election, argues that the 01/01/2021 Office action directed to the previous claim set of 11/06/2020, is incorrect in view of the arguments based, among others, on the limitation added after the 01/01/2021 Office action was issued. Applicant, in particular argues that Pfost et al. does not teach the method steps as now recited. Upon further considerations in view of the latest amendments, Inventions 2-4 have been RE-JOINED with the elected Invention 1. Examiner also notes that Inventions 1-4, compared to Invention 5-7, are drawn to respective devices having different structures, while reciting conventional, i.e., obvious method steps. As to Inventions 1-4 compared to Inventions 8-12, the only technical feature that is common for these inventions, is a liquid sample processing system having a reaction container with a reaction zone and/or sample introduction zone, a plurality of wells, a vacuum channel / port, an access opening or openable seal, a plurality of connecting channels and/or an instrument with a vacuum system, capable to perform the steps as recited. This feature does not contribute any novelty over the prior art, since it is well known- see, for example, Figure 9 of Pfost et al., [US 6485690] showing reaction container with a [first] reaction zone 26 and/or sample introduction zone 20, a plurality of wells 30, at least one vacuum channel / port 34, at least one access opening / openable seal 32,, a plurality of connecting channels 28, 24, 22, and/or instrument 44, 46, connected to a vacuum source. Therefore, it is maintained that the unity of inventions is lacking. Accordingly, claims 52-62 and 64-68 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further noted that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is further advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 14-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, as amended, it is unclear from the claim language how the step of ‘performing an analytical method on the sample’ can be implemented prior to loading the sample(s) and/or the reaction mixture into the wells. It is also unclear whether or not the recitation of drawing a vacuum ‘while performing an analytical method’ means that some analytical device must be provided and configured such as to detect samples / mixture both in the ‘reaction zone’ and in the wells; as well as that the samples must be transformed into the reaction mixture in the ‘zone’ as a result of some unspecified steps directed to conducting a chemical reaction within the ‘reaction zone’. It is further unclear what structural features must define the ‘reaction zone’ as such. 
	
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 14-22 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ririe  et al., [US 20100105029].  
	With respect to claims 14-22, Ririe discloses PCR based assay methods [that must include thermos-cycling steps] employing a device that comprises, as shown in Figure 1, container 10 comprising at least one reaction zone 20, 40, in fluid communication with array assembly, the array assembly60, 80, comprising a plurality of wells configured in an array, access opening 41 between the reaction zone and the array, vacuum port 67, 68, 69, and a plurality of channels connecting the wells to the access opening and the vacuum port. The device is configured to perform at least lysing and amplification via PCR [‘analytical method(s)’] while manipulating syringes [vacuum pumps] and breakable seals to draw the reaction mixtures as recited. It is further noted that the features recited beyond the context of active, positive steps, are not accorded patentable weight when evaluated for patentability. 

Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘access opening’, configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798